 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 1 of 9 PageID 47



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

HEATHER EMBRY, on behalf of herself
and a class of those others similarly
situated,

        Plaintiff,

v.                                                          Case No. 8:19-cv-539-T-23AAS

LASER SPINE INSTITUTE, LLC,
LSI HOLDCO, LLC and LSI
MANAGEMENT COMPANY, LLC,

      Defendants.
_______________________________________/


     NOTICE OF ASSIGNMENT FOR THE BENEFIT OF CREDITORS PROCEEDINGS

        On March 14, 2019, Laser Spine Institute, LLC and fifteen affiliates1 (collectively, the

“Assignors”) filed separate assignments for the benefit of creditors, designating Soneet R. Kapila

of KapilaMukamal as Assignee (the “Assignee”), thus commencing sixteen assignment for the

benefit of creditors proceedings pursuant to § 727 of the Florida Statutes in the Circuit Court for

the Thirteenth Judicial Circuit in Hillsborough County, Florida (the “Assignment Cases”). By

executing the assignments and commencing the Assignment Cases, the Assignors assigned all of

their assets to the Assignee and transferred all of their books, records, and electronic data relating

to their assets to the Assignee pursuant to § 727.104 of the Florida Statutes. The undersigned

counsel is representing the Assignee in the Assignment Cases and is not counsel of record in this



1
  LSI Management Company, LLC; Laser Spine Institute Consulting, LLC; CLM Aviation, LLC; Medical Care
Management Services, LLC; LSI HoldCo, LLC; Laser Spine Surgical Center, LLC; Laser Spine Surgery Center of
Arizona, LLC; Laser Spine Surgery Center of Cincinnati, LLC; Laser Spine Surgery Center of St. Louis, LLC; Laser
Spine Surgery Center of Pennsylvania, LLC; Laser Spine Surgery Center of Oklahoma, LLC; Laser Spine Surgery
Center of Warwick, LLC; Laser Spine Surgery Center of Cleveland, LLC; Total Spine Care, LLC; and Spine DME
Solutions, LLC.
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 2 of 9 PageID 48



case, and this filing shall not constitute a formal appearance in the above-captioned case. The

undersigned counsel should not be added to any electronic case filing nor any case service matrices

and has filed this notice to provide notice of the Assignment Cases and for no other purpose.

       Accordingly, the undersigned makes this limited appearance on behalf of the Assignee

solely for the purpose of providing all parties in interest notification regarding the applicability of

Chapter 727 of the Florida Statutes to this matter. Specifically, (i) no proceedings may be

commenced against Assignee except as provided in Chapter 727 of the Florida Statutes (see Fla.

Stat. § 727.105); (ii) there shall be no levy, execution, attachment, or the like in respect of any

judgment against assets of the estates in the possession, custody, or control of the Assignee (id.);

and (iii) an interested party with a claim against any of the Assignors which arose prior to the filing

date of the assignment must file a proof of claim on or before JULY 12, 2019 in accordance with

§ 727 of the Florida Statutes as a prerequisite to receiving any recovery from the assets of the

assignment estates, whether such claim is presently unliquidated or has previously been reduced

to judgment (see Fla. Stat. § 727.112). A copy of the proof of claim form is attached hereto.

                                               /s/ Edward J. Peterson
                                               Harley E. Riedel (FBN 183628)
                                               Edward J. Peterson (FBN 0014612)
                                               Stichter, Riedel, Blain & Postler, P.A.
                                               110 E. Madison Street, Suite 200
                                               Tampa, Florida 33602
                                               Telephone: (813) 229-0144
                                               Facsimile: (813) 229-1811
                                               Email: hriedel@srbp.com; epeterson@srbp.com
                                               Counsel for Assignee




                                                  2
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 3 of 9 PageID 49



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing has been sent by either electronic mail or U.S.
mail on this 19 day of March, 2019 to:

Plaintiff’s Counsel:

Ryan D. Barack, Esquire
Kwall Barack Nadeau PLLC
304 S. Belcher Road, Suite C
Clearwater, FL 33765



                                         /s/ Edward J. Peterson
                                         Edward J. Peterson




                                            3
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 4 of 9 PageID 50




            IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                   IN AND FOR HILLSBOROUGH COUNTY, FLORIDA


In re:
          LSI MANAGEMENT COMPANY, LLC,

                          Assignor,                   Case No.: 2019-CA-002766

To:
         SONEET KAPILA,

                          Assignee,
                                                       /

                                      PROOF OF CLAIM

     TO RECEIVE ANY DIVIDEND IN THIS PROCEEDING, YOU MUST COMPLETE THIS PROOF OF
                 CLAIM AND DELIVER IT TO THE ASSIGNEE NO LATER THAN:
                                      JULY 12, 2019
                      THE ASSIGNEE’S NAME AND ADDRESS ARE AS FOLLOWS:
                                    SONEET KAPILA, ASSIGNEE
                            1000 SOUTH FEDERAL HIGHWAY, SUITE 200
                                   FORT LAUDERDALE, FL 33316
                                          WITH A COPY TO:
                                  EDWARD J. PETERSON, ESQUIRE
                            STICHTER, RIEDEL, BLAIN & POSTLER, P.A.
                                   110 E. MADISON ST., SUITE 200
                                          TAMPA, FL 33602

1.       CREDITOR NAME (Your name):
         ADDRESS:
         ADDRESS:
         CITY, STATE, ZIP:
         TELEPHONE NUMBER:
         E-MAIL ADDRESS:

                                              Please be sure to notify us if you have a change of address.
2.       BASIS FOR CLAIM:
         [ ] Goods Sold               [ ] Wages, Salaries and Compensations       [ ] Secured Creditor
         [ ] Services Performed       [ ] Taxes
         [ ] Money Loaned             [ ] Customer Deposit
         [ ] Shareholder              [ ] Other:

3.       DATE DEBT WAS INCURRED:

4.       AMOUNT OF CLAIM:
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 5 of 9 PageID 51



5.        SUPPORTING DOCUMENTS: Attach copies of supporting documents, such as promissory
notes, purchase order, invoices, itemized statement of running accounts, court judgments, or evidence of security
interests. If the documents are not available, explain. If the documents are voluminous, attach a summary.

6.       SIGNATURE: Sign and print name and title, if any, of the creditor or other person authorized to file this
claim:


DATED: __________________________                   BY:
                                                          Signature of Claimant or Representative


                                                          Print Name and Title Here
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 6 of 9 PageID 52




            IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                   IN AND FOR HILLSBOROUGH COUNTY, FLORIDA


In re:
          LSI HOLDCO, LLC,

                          Assignor,                   Case No.: 2019-CA-002765

To:
         SONEET KAPILA,

                          Assignee,
                                                       /

                                      PROOF OF CLAIM

     TO RECEIVE ANY DIVIDEND IN THIS PROCEEDING, YOU MUST COMPLETE THIS PROOF OF
                 CLAIM AND DELIVER IT TO THE ASSIGNEE NO LATER THAN:
                                      JULY 12, 2019
                      THE ASSIGNEE’S NAME AND ADDRESS ARE AS FOLLOWS:
                                    SONEET KAPILA, ASSIGNEE
                            1000 SOUTH FEDERAL HIGHWAY, SUITE 200
                                   FORT LAUDERDALE, FL 33316
                                          WITH A COPY TO:
                                  EDWARD J. PETERSON, ESQUIRE
                            STICHTER, RIEDEL, BLAIN & POSTLER, P.A.
                                   110 E. MADISON ST., SUITE 200
                                          TAMPA, FL 33602

1.       CREDITOR NAME (Your name):
         ADDRESS:
         ADDRESS:
         CITY, STATE, ZIP:
         TELEPHONE NUMBER:
         E-MAIL ADDRESS:

                                              Please be sure to notify us if you have a change of address.
2.       BASIS FOR CLAIM:
         [ ] Goods Sold               [ ] Wages, Salaries and Compensations       [ ] Secured Creditor
         [ ] Services Performed       [ ] Taxes
         [ ] Money Loaned             [ ] Customer Deposit
         [ ] Shareholder              [ ] Other:

3.       DATE DEBT WAS INCURRED:

4.       AMOUNT OF CLAIM:
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 7 of 9 PageID 53



5.        SUPPORTING DOCUMENTS: Attach copies of supporting documents, such as promissory
notes, purchase order, invoices, itemized statement of running accounts, court judgments, or evidence of security
interests. If the documents are not available, explain. If the documents are voluminous, attach a summary.

6.       SIGNATURE: Sign and print name and title, if any, of the creditor or other person authorized to file this
claim:


DATED: __________________________                   BY:
                                                          Signature of Claimant or Representative


                                                          Print Name and Title Here
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 8 of 9 PageID 54



            IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                   IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                 CIVIL DIVISION


In re:
          LASER SPINE INSTITUTE, LLC,

                          Assignor,                   Case No.: 2019-CA-002762
                                                      Division L
To:
         SONEET KAPILA,

                          Assignee,
                                                       /

                                      PROOF OF CLAIM

     TO RECEIVE ANY DIVIDEND IN THIS PROCEEDING, YOU MUST COMPLETE THIS PROOF OF
                 CLAIM AND DELIVER IT TO THE ASSIGNEE NO LATER THAN:
                                      JULY 12, 2019
                      THE ASSIGNEE’S NAME AND ADDRESS ARE AS FOLLOWS:
                                    SONEET KAPILA, ASSIGNEE
                            1000 SOUTH FEDERAL HIGHWAY, SUITE 200
                                   FORT LAUDERDALE, FL 33316
                                          WITH A COPY TO:
                                  EDWARD J. PETERSON, ESQUIRE
                            STICHTER, RIEDEL, BLAIN & POSTLER, P.A.
                                   110 E. MADISON ST., SUITE 200
                                          TAMPA, FL 33602

1.       CREDITOR NAME (Your name):
         ADDRESS:
         ADDRESS:
         CITY, STATE, ZIP:
         TELEPHONE NUMBER:
         E-MAIL ADDRESS:

                                              Please be sure to notify us if you have a change of address.
2.       BASIS FOR CLAIM:
         [ ] Goods Sold               [ ] Wages, Salaries and Compensations       [ ] Secured Creditor
         [ ] Services Performed       [ ] Taxes
         [ ] Money Loaned             [ ] Customer Deposit
         [ ] Shareholder              [ ] Other:

3.       DATE DEBT WAS INCURRED:

4.       AMOUNT OF CLAIM:
 Case 8:19-cv-00539-SDM-AAS Document 9 Filed 03/19/19 Page 9 of 9 PageID 55



5.        SUPPORTING DOCUMENTS: Attach copies of supporting documents, such as promissory
notes, purchase order, invoices, itemized statement of running accounts, court judgments, or evidence of security
interests. If the documents are not available, explain. If the documents are voluminous, attach a summary.

6.       SIGNATURE: Sign and print name and title, if any, of the creditor or other person authorized to file this
claim:


DATED: __________________________                   BY:
                                                          Signature of Claimant or Representative


                                                          Print Name and Title Here
